RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022 has been entered.
 
Claims 1, 3, 5, and 7 are pending in the application.  Claims 5 and 7 are withdrawn from consideration due to Applicant’s election.  Claims 2, 4, 6, and 8-11 have been cancelled. 
Amendments to the claims, filed on March 23, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1 and 9 over Nasu (U.S. Pat. Pub. 2012/0183769) in view of Zhu (U.S. Pat. Pub. 2018/0022972), made of record in the office action mailed December 1, 2021, Page 2, Paragraph 4 has been withdrawn due to Applicant’s amendment in the response filed May 2, 2022.
The 35 U.S.C. §103 rejection of claim 3 over Nasu (U.S. Pat. Pub. 2012/0183769) in view of Zhu (U.S. Pat. Pub. 2018/0022972) and further in view of Shigetomi (U.S. Pat. Pub. 2014/0037951), made of record in the office action mailed December 1, 2021, Page 5, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed May 2, 2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hongo (JP 2012-201877).
Regarding claim 1, Hongo teaches an optical adhesive sheet (Abstract), comprising: a polyethylene foam substrate (Paragraph [0049]); and an adhesive agent layer formed on at least one surface of the substrate (Paragraph [0048]), wherein the adhesive agent layer is formed by curing an adhesive agent composition (Abstract), which comprises an acrylic copolymer (Abstract; Paragraph [0020]) formed by polymerizing a monomer mixture consisting of ethylhexyl acrylate (constitutional unit (a1), Abstract; Paragraphs [0022]-[0023]), isobornyl acrylate (constitutional unit (a2), Abstract; Paragraph [0025]), and acrylic acid (constitutional unit (a3), Abstract; Paragraph [0027]), and a swelling rate of the adhesive agent layer (gel fraction, Paragraph [0043]), which is calculated by the following Equation 1, is 60% to 90% (60% or more, Paragraph [0043]): 
Swelling rate (%)=(W 2 /W 1)×100   [Equation 1]
where, W1=an initial weight which is a weight of a sample before immersing the sample, which is obtained by cutting a cured adhesive agent layer into a predetermined size, into a solvent (Paragraph [0079]), and W2=a post weight which is a weight of a sample obtained by immersing the sample into a solvent, wherein the solvent is ethyl acetate, leaving the sample to stand for a predetermined time, and then drying the sample (Paragraph [0079]).
While Hongo does not teach the sample is filtered using a 300 mesh steel screen at a temperature from 100°C to 150°C when determining the post weight (W2), the measuring conditions are similar and therefore one of ordinary skill in the art would still have expected similar results.
Hongo fails to explicitly teach wherein the adhesive agent layer has micro-spaces capable of being impregnated with a solvent.  However, in Paragraph [0028] of the printed instant application, Applicant states “micro-pores or micro-spaces, and the like may be present between the cross-linkages, and when the cured product is immersed in a solvent, the solvent permeates the micro-pores, and as a result, the cured product may be impregnated with the solvent”.  Therefore, the adhesive agent layer of Hongo would inherently have these micro-spaces capable of being impregnated with a solvent as micro-spaces would inherently exist between cross-linkages.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hongo (JP 2012-201877) in view of Shigetomi (U.S. Pat. Pub. 2014/0037951).
Hongo is relied upon discussed above.
Regarding claim 3, Hongo fails to teach wherein the adhesive agent composition further comprises a photoinitiator selected from the group consisting of a benzoin-based initiator, a hydroxy ketone-based initiator, an amino ketone-based initiator, caprolactam, and a combination thereof.
Shigetomi teaches a pressure-sensitive adhesive composition (Abstract) comprising an acrylic copolymer (Abstract) and a photoinitator (Paragraph [0047]) selected from the group consisting of a benzoin-based initiator, a hydroxy ketone-based initiator, an amino ketone-based initiator, caprolactam, and a combination thereof (Paragraph [0050]).  Shigetomi further teaches that using a photoinitiator improves the pressure-sensitive adhesive property of the adhesive (Paragraph [0047]).
It would have been obvious to have included a photointiator selected from the group consisting of a benzoin-based initiator, a hydroxy ketone-based initiator, an amino ketone-based initiator, caprolactam, and a combination thereof in the adhesive composition of Hongo as taught by Shigetomi in order to improve composition’s pressure-sensitive adhesive property.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed May 2, 2022 regarding the rejections of record have been considered but are moot due to the rejections being withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 12, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788